          Case 2:20-cv-00891-GJP Document 8 Filed 06/01/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DIANE JOHNSON ON BEHALF OF
HERSELF AND OTHERS SIMILARLY
SITUATED,                                               CIVIL ACTION
               Plaintiff,                               NO. 20-891
        v.

MATTRESS WAREHOUSE, INC.,
              Defendant.



                                       ORDER

        AND NOW this 1st day of June, 2020, following consideration of Defendant

Mattress Warehouse, Inc.’s Motion to Dismiss (ECF No. 4) Plaintiff Diane Johnson’s

Complaint (ECF No. 1), Plaintiff’s response to the motion (ECF No. 5) and Defendant’s

reply (ECF No. 6), and consistent with the accompanying memorandum of law, it is

ORDERED that Defendant’s motion is DENIED.

        Defendant shall answer Plaintiff’s Complaint on or before Monday, June 15,

2020.

                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
